Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 29, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
  140929 & (57)(62)                                                                                     Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                       Alton Thomas Davis,
  HOWELL EDUCTION ASSOCIATION                                                                                             Justices
  MEA/NEA, DOUG NORTON, JEFF HUGHEY,
  JOHNSON McDOWELL, and BARBARA
  CAMERON,
            Plaintiffs-Appellees,
  v                                                                  SC: 140929
                                                                     COA: 288977
                                                                     Livingston CC: 07-022850-CK
  HOWELL BOARD OF EDUCATION and
  HOWELL PUBLIC SCHOOLS,
           Defendants,
  and
  ERIC ROTHOFF,
           Intervenor-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae and the
  motion to intervene are GRANTED. The application for leave to appeal the January 26,
  2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.

        CORRIGAN, YOUNG, and MARKMAN, JJ., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 29, 2010                   _________________________________________
         s1222                                                                  Clerk